UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6695


JULIO CESAR PORTILLO-SOSA,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA, Department of Homeland Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00139-REP)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julio Cesar Portillo-Sosa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Julio Cesar Portillo-Sosa appeals the district court’s

order   dismissing   his    conditionally   filed   civil   action   for

failure to prosecute, which was predicated on Portillo-Sosa’s

failure to either (a) execute the consent form that authorizes

the court to collect the filing fee incrementally or (b) pay the

filing fee in full.        On appeal, we confine our review to the

issues raised in the Appellant’s brief.       See 4th Cir. R. 34(b).

Because Portillo-Sosa’s informal brief does not challenge the

basis for the district court’s disposition, Portillo-Sosa has

forfeited appellate review of the court’s order.            Accordingly,

we affirm the district court’s judgment.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                   2